Case 5:20-cv-02549-FMO-SHK Document 20 Filed 09/16/21 Page 1 of 2 Page ID #:246



  1
  2                                                            J S -6
  3
  4
  5
  6
  7
  8
                               UNITED STATES DISTRICT COURT
  9
             CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
 10
 11   JASON HARRIS, an individual,            Case No. 5:20-CV-02549-FMO-SHK
 12
                       Plaintiff,             ORDER DISMISSING CASE WITH
 13                                           PREJUDICE
                       vs.
 14
      OLD DOMINION FREIGHT LINE, a           Hon. Fernando M. Olguin
 15   business entity form unknown; and
 16   DOES 1 through 50, inclusive,
 17                    Defendants.
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      USA.604185730.1/ZAA
                                                ORDER DISMISSING CASE WITH PREJUDICE
Case 5:20-cv-02549-FMO-SHK Document 20 Filed 09/16/21 Page 2 of 2 Page ID #:247



  1                                  ORDER
  2          Defendant Old Dominion Freight Line, Inc. (“Defendant”) and Plaintiff Jason
  3 Harris (“Plaintiff”) (collectively, the “Parties”) filed a Joint Stipulation for
  4 Dismissal. Pursuant to the Parties’ Joint Stipulation for Dismissal:
  5          IT IS HEREBY ORDERED THAT THIS CASE IS DISMISSED WITH
  6 PREJUDICE WITH PLAINTIFF AND DEFENDANT TO BEAR THEIR
  7 OWN ATTORNEYS’ FEES AND COSTS.
  8          IT IS SO ORDERED.
  9
 10 Dated: September 16, 2021                                  /s/

 11                                                 Hon. Fernando M. Olguin
                                                    Judge of the U.S. District Court
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      USA.604185730.1/ZAA.1
                                              1
                                                                 ORDER DISMISSING CASE WITH
                                                                                  PREJUDICE
